Citation Nr: 0902570	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from November 1979 
to November 1982 and from March 1985 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied a rating in 
excess of 10 percent for service-connected lumbar strain and 
denied an evaluation in excess of 10 percent for service-
connected peptic ulcer disease with hypertrophic gastritis 
and gastroesophageal reflux disease (gastrointestinal 
disability).  

An August 2005 rating decision granted an increased 
evaluation of 20 percent for service-connected lumbar strain 
and grants an increased evaluation of 30 percent for service-
connected gastrointestinal disability, both of which were 
effective March 1, 2004, the date of the claim for increase.  
The veteran continued his claim for an increased evaluation 
for service-connected lumbar strain but indicated in a 
December 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, that he no longer wanted to pursue his claim for an 
increased evaluation for service-connected gastrointestinal 
disability.  Consequently, the issue of entitlement to an 
evaluation in excess of 30 percent for service-connected 
gastrointestinal disability is no longer part of the 
veteran's appeal.


FINDING OF FACT

The evidence does not show flexion of the lumbar spine to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes due to the 
service-connected lumbar strain.  





CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected lumbar strain have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5320-5327 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the veteran a letter in March 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  



In accordance with the requirements of VCAA, the above-noted 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was informed in a March 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in April 2004 and July 2005.  

All available evidence that is pertinent to the claims has 
been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue 
on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The veteran is currently assigned a rating of 20 percent 
rating for his service-connected lumbar strain under 
Diagnostic Codes 5320-5237.  He contends that the disability 
is more severe than currently evaluated. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A 50 percent evaluation is assigned for degenerative 
arthritis of the thoracolumbar spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2008).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2008).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2008).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  (2008)

Diagnostic Code 5320 provides evaluations for disability of 
muscle group XX.  The functions of these muscles are as 
follows: Postural support of the body; extension and lateral 
movements of the spine.  The muscles include spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions). There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: (1) the 
cervical and thoracic region and (2) the lumbar region.  
Muscle disability under this provision for the lumbar region 
is evaluated as follows: slight (0 percent); moderate (20 
percent); moderately severe (40 percent); and severe (60 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5320.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

The veteran complained on VA examination in April 2004 of 
daily back pain with radiation to the right anterior thigh.  
He was not working.  He had not had any physician prescribed 
bed rest over the previous year.  Motion of the low back 
included flexion to 70 degrees without pain, extension to 20 
degrees with pain, bilateral side flexion to 30 degrees, and 
bilateral rotation to 45 degrees without pain.  Gait and 
sensation were normal, and motor strength in the lower 
extremities was 5/5.  X-rays in February 2004 were normal.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion.  Myofascial lumbar pain was diagnosed.

Also on file is a May 2005 statement from the veteran's 
former employer, for whom he stopped working in March 2004, 
that the veteran had to quit work because of his medical 
problems, which included his back.

The veteran complained on VA examination in July 2005 of 
constant back pain with radiation to the right side.  He was 
not working and had not had any prescribed bed rest over the 
last year.  There was no change in range of motion following 
repetitive motion.  On physical examination, back flexion was 
50 degrees without pain and 55 degrees with pain; extension 
was 0 degrees; and bilateral lateral bending and rotation 
were 30 degrees without pain.  There was bilateral straight 
leg raising sign at 45 degrees with normal deep tendon 
reflexes and sensation.  X-rays showed fractures from T9-T11.  
The impression was low back pain secondary to old compression 
fractures of T9-T11.

VA treatment records for June 2006 reveal that there was no 
back swelling or discoloration.  The veteran had diffuse 
lumbar discomfort without point tenderness.  Straight leg 
raising did not produce any radicular symptoms.  There was no 
spinal tenderness.

The veteran complained on VA examination in July 2006 of 
chronic low back pain with occasional radiation down his 
right leg.  He was taking Motrin and Flexeril.  He had not 
had any incapacitating episodes over the previous year.  He 
denied flare-ups.  He said that he was not working because of 
multiple medical problems, including his service-connected 
lumbar strain.  He reported that his lumbar strain affected 
his daily and recreational activities.  Although the veteran 
said on physical evaluation that he could not move his spine, 
the examiner did not feel that the condition would prevent 
all movement.  He had an antalgic gait.  Straight leg raising 
was normal.  Motor strength in the lower extremities was 5/5.  
There was slightly decreased sensation in the right foot.  X-
rays showed degenerative disc disease of L4-S1 with 
osteophytosis.  The diagnosis was degenerative disc disease 
of the lumbar spine.

The above evidence reveals that flexion of the thoracolumbar 
spine was to at least 50 degrees prior to examiner in July 
2006.  Although no range of motion figures were obtained on 
VA examination in July 2006 because the veteran said that he 
could not move his back, the examiner indicated that the 
veteran's condition would not preclude all movement.  
Moreover, the veteran said that he had not had any recent 
incapacitating episodes involving the back, and motor 
strength in the lower extremities was normal.  Consequently, 
because the medical evidence as a whole does not support the 
veteran's statement that he could not move his lumbar spine, 
the Board will use the prior range of motion findings to 
evaluate motion of the veteran's service-connected lumbar 
strain.  

As there is no evidence of flexion of the lumbar spine to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes, a rating in 
excess of 20 percent is not warranted for the service-
connected lumbar strain under Diagnostic Code 5237.

The Board also finds that a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5320 for a low back 
muscle injury because the evidence does not show more than 
moderate low back disability and the veteran's lumbar spine 
symptomatology, which primarily involves pain and limitation 
of motion due to strain, is more appropriately addressed 
under the rating criteria for the spine.

As the evidence shows no neurological problem prior to July 
2006 and no more than slightly decreased sensation in the 
right foot in July 2006, a separate compensable rating for 
the neurologic manifestations of the veteran's low back 
disability is also not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note (1) (2008).  

Because there is no additional loss of joint function on 
repetitive motion of the low back due to pain, fatigue, or 
lack of coordination, a higher rating is not warranted for 
service-connected low back disability under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2007).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  Moreover, motor strength was 5/5 and 
straight leg raising was negative on VA examination in July 
2006.

Consequently, the evidence does not demonstrate that the 
service-connected lumbar strain markedly interferences with 
employment.  Further, there is no evidence that the veteran 
has been hospitalized due to his service-connected low back 
disability.  Accordingly, the RO's decision not to submit 
this issue for extraschedular consideration was correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 20 percent for service-connected 
lumbar strain, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A rating in excess of 20 percent for the service-connected 
lumbar strain is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


